OPINION OF THE COURT
ROBERTS, Justice.
This case requires us to determine how many signatures must be obtained on a nomination petition of a candidate for director of a school district containing an entire city. We conclude that, under the provisions of section 912 of the Election Code,1 candidates from such dis*373tricts, like all other candidates for an “office to be voted for by the electors of an entire city,” must obtain 100 valid signatures to secure a place on the ballot.
On March 10, 1975, appellant James La Verdi, Jr., filed a nomination petition to have his name placed on the Republican Party primary ballot as a candidate for the office of School Director of the Pittstown Area School District. The petition, which was submitted on the standard form with spaces for 11.2 names, contained 106 signatures. Five days later, appellees, all candidates for either the Democratic or Republican nomination for school director, filed a petition in the Luzerne County Court of Common Pleas alleging that nine of the signatures on appellant’s petition were invalid and seeking to have the nomination petition set aside because it contained fewer than 100 valid signatures.2
On March 21, 1975, the court held a hearing on appellees’ petition. At the hearing, appellant did not dispute that he had fewer than 100 valid signatures on his petition ; he instead contended that under section 912 only ten signatures were required. Six days later, the court filed an opinion and order holding that 100 signatures were required on the petition and therefore setting aside ap*374pellant’s petition. Appellant filed post-hearing motions which were apparently denied. This appeal ensued.3 Because of the need for expeditious decision in this appeal, having reached our resolution of the issue, we filed an order on April 28, 1975, affirming the order of the hearing court and noting that opinions would follow.
I.
Resolution of this appeal required interpretation of section 912(d) which provides:
“If for the office of Representative in the General Assembly, or for the office of member of the State committee, or an office to be voted for by the electors of the entire county, or an office to be voted for by the electors of an entire city, or for the office of district councilman in a city of the first class, by at least one hundred registered and enrolled members of the proper party, except for the office of magistrate in cities of the first class, in which case it must be signed by at least three thousand registered and enrolled members of the proper party.”
Election Code § 912(d) 25 P.S. § 2872 (1963).
The Pittstown Area School District embraces a geographical area which includes the entire city of Pitts-town as well as surrounding communities. The court of common pleas concluded that, because school directors of this district are voted for by the electors of the entire city of Pittstown, the number of signatures required was 100 as provided under subsection (d). Appellant, however, contends that school directors are not specifically mentioned in section 912, and that therefore nominations for that office fall into the residuary clause, subsection (f),4 and that only 10 signatures are required.
*375Section 912 (d) is a legislative mandate that candidates seeking nomination for an office elected by the voters of “an entire city” demonstrate a showing of support for their candidacy by obtaining 100 valid signatures of qualified voters before they are given a place on the primary ballot. It follows that where a governmental unit contains not only “an entire city” but additional areas as well, as in the present case, a candidate seeking an office elected by the voters of that unit must likewise obtain 100 signatures on his petition.
Appellant, however, argues that school directors were not intended to come within the terms of subsection (d) at all, regardless of the nature of the political unit whose voters elect them. This proposed construction distorts the intent of the Legislature clearly expressed in the Election Code. The definitional section of the Code provides:
“The words ‘public office’ shall included every public office to be filled by sons can be elected by a vote of the electors under the laws of this State.”
Election Code § 102(s), 25 P.S. § 2602(s) (1963). Thus when the Legislature spoke in section 912(d) of “an office to be voted for by the electors of an entire city,” it included every public office to be filled by the voters of that governmental unit.
That section 912(d) makes no mention of school directors has, of course, no bearing on this issue. Subsection (d) also makes no reference to mayors, city councilmen, or any other official elected by the voters of a city. However, these offices, because they are “voted for by the electors of an entire city,” are subject to the 100 signature requirement of subsection (d). The same reasoning leads us to conclude that school directors of districts containing “an entire city” are also subject to the requirements of subsection (d).
*376We have previously recognized that “the avoidance of a cluttered ballot and the possible necessity of using paper ballots rather than voting machines [is] a legitimate and reasonable goal of public policy.” Shankey v. Staisey, 436 Pa. 65, 71, 257 A.2d 897, 899-900 (1969), cert. denied, 396 U.S. 1038, 90 S.Ct. 684, 24 L.Ed.2d 682 (1970). By placing a reasonable limitation upon access to a position on the ballot, the Legislature attempted to provide the voter with an understandable ballot and to assure that the qualifications and public support of a candidate, and not the position of his name on the ballot, would be the most important factor in the success or failure of a candidate.
The Supreme Court of the United States has recognized the importance of this policy:
“A procedure inviting or permitting every citizen to present himself to the voters on the ballot without some means of measuring the seriousness of the desire and motivation would make rational voter choices more difficult because of the size of the ballot and hence tend to impede the electoral process.
“That ‘laundry list’ ballots discourage voter participation and confuse and frustrate those who do participate is too obvious to call for extended discussion. . Rational results within the framework of our system are not likely to be reached if the ballot for a single office must list a dozen or more aspirants who are relatively unknown or have no prospects of success.”
Lubin v. Panish, 415 U.S. 709, 715, 94 S.Ct. 1315, 1319-20, 39 L.Ed.2d 702 (1974).
“There is surely an important state interest in requiring some preliminary showing of a significant modicum of support before printing the name of a political organization’s candidate on the ballot — the interest, if no other, in avoiding confusion, deception, *377and even frustration of the democratic process at the general election.”
Jenness v. Forts, 403 U.S. 431, 442, 91 S.Ct. 1970, 1976, 29 L.Ed.2d 554 (1971).
All the reasons that led the Legislature to conclude that effectuating this policy of providing the voter with an understandable ballot required that, where the voters of an entire city are to elect an official, candidates must acquire 100 signatures apply equally to city officials and school directors. School directors have taxing powers equal to, if not greater than, those of city council' men; their educational duties are as vital to the well-being of the community as are the governmental responsibilities of elected city officials. It is therefore highly improbable that the Legislature intended that candidates for school director could obtain a place on the ballot with only one-tenth the signatures required of candidates for the offices of a city included within the school district. We therefore hold that the court of common pleas correctly determined that appellant’s petition must be set aside for failure to secure the required 100 signatures.
This holding is in accord with a long-standing interpretation of this section. Over 35 years ago, the Luzerne County Court of Common Pleas held that a candidate for director of a school district which contains an entire city must obtain 100 signatures on his nomination petition.5 *378In all the reports of cases decided from the date of that decision until this case, we have found not a single challenge to the validity of that holding. This too is the view adopted by the Commonwealth agency entrusted with supervision of the electoral process.6 Indeed, the fact appellant used the petition form with spaces for 112 names and gathered 106 signatures suggests that even he understood that at least 100 signatures were required. It was only when it was determined that he had fewer than 100 valid signatures that he contended only 10 were required.
II.
Appellant argues that the construction of the statute which we have adopted violates the equal protection clause of the fourteenth amendment of the United States Constitution because it impermissibly discriminates between candidates for school director running in districts containing “an entire city” and those running in districts that do not. We cannot agree.
We have previously held that differing requirements for a position on the ballot will withstand an equal *379protection challenge if the difference is rationally related to a difference in the nature of the constituencies served by the offices sought. Shankey v. Staisey, supra, at 72, 257 A.2d at 900.7
In the present case, the legislative classification rests on the General Assembly’s recognition that cities generally have larger and denser populations than do townships and boroughs. And while it is not invariably true that school districts containing cities are more populous than those that do not, the Legislature, could reasonably have concluded that, due to the demographic characteristics of cities, 100 signatures were, reasonable and necessary to avoid cluttered ballots in school districts containing cities. The Legislature could also have concluded that in the less densely populated districts without cities, the objective of assuring manageable ballots could be achieved without requiring 100 signatures. It is not for the courts to pass on the wisdom of this reasoning. Our sole task is to conclude whether the classification is rational and therefore meets the standards of the equal *380protection clause. Failing to find the constitutional deficiency which appellant asserts, the statute must be upheld and the order below affirmed.8
Order affirmed.
MANDERINO, J., filed a dissenting opinion in which EAGEN and POMEROY, JJ., join.

. Act of June 3, 1937, P.L. 1333,' art. IX, § 912, as amended, 25 P. S. § 2872 (1963). This section provides:
“(a) If for the office of President of- the United States, or of United States Senator, by at least one hundred registered and enrolled members of the proper party on each of at least ten counties of the State.
“(b) If for a State office to be filled by a vote of the electors of the State at large, for the offic.e of delegate or alternate delegate at large to a National party convention, or for the office of member of the National committee, by at least one hundred registered and enrolled members of the proper party in each of at least five counties of the State.
“(c) If for the office of Representative in Congress, or of delegate or alternate delegate to a National party convention, other than delegate or alternate delegate at large, or of judge of any court of record other than a court whose judges are to be elected by a vote of the electors of the State at large, or of State senator, or of any municipal office to be filled by a vote of the electors of a senatorial district, by at least two hundred registered and enrolled members of the proper party: Provided, That associate judges of any court of record unlearned in the *373law shall be required to have at least one hundred registered and enrolled members of the proper party.
“(d) If for the office of Representative in the General Assembly, or for the office of member of the State committee, or an office to be voted for by the electors of the entire county, or an office to be voted for by the electors of an entire city, or for the office of district councilman in a city of the first class, by at least one hundred registered and enrolled members of the proper party, except for the office of magistrate in cities of the first class, in which case it must be signed by at least three thousand registered and enrolled members of the proper party.
“(e) If for the office of inspector of election, by at least five registered and enrolled members of the proper party.
“(f) And for all other offices and all other party offices, by at least ten registered and enrolled members of the proper party.”


. See Election Code § 977, as amended, 25 P.S. § 2937 (Pa.Leg. Serv. 770 (1974)).


. See Appellate Court Jurisdiction Act of 1970, Act of July 31, 1970, P.L. 673, art. II, § 202(2), 17 P.S. § 211.202(2) (Supp.1974).


. See note 1 supra.


. Conway v. Luzerne County Election Board, 34 Luz.L.Rev. 106 (C.P.1939):
“Petitioner filed with the Luzerne County Election Board a nomination petition to have his name printed on the official ballot as a candidate for the office of school director of the city of Wilkes-Barre. This petition contained the names of only fifteen qualified electors of said city and was rejected by said board because it did not comply with Section 912(d) of the Election Code ....
“There is no dispute that this petitioner seeks to be a candidate for an office which is to be voted for by the electors of the entire city of Wilkes-Barre and, by the foregoing section of this petition, to be valid, must contain signatures of at least one hundred enrolled members of his party. Without the re*378quired number of signatures, said petition is void and this Court is without power to compel the election board to accept it.
“Petitioner contends that the aforesaid section does not apply to school directors because they are not municipal officers and cites authority therefor. Counsel for respondents does not deny that that is the law, but properly contends that it has no bearing on this case because the requirement of one hundred signatures is not a prerequisite for municipal officers alone but applies to all candidates seeking an office to be voted for by the electors of an entire city. To grant this writ of mandamus against the respondents, the Court would be in the anomalous position of directing the election board to do that which the Legislature has definitely and specifically precluded it from doing, that is accepting a petition with less than the required number of signatures.”


. See Memorandum from Louis G. Mete, Commissioner of Elections, Commissions and Legislation, to all County Boards of Election, January 30, 1974. (For the source of the Commissioner’s authority, see Election Code § 201, 25 P.S. § 2621 (1963)).


. The Supreme Court of the United States has held that substantial burdens on access to a place on the ballot are constitutionally suspect under the first amendment as restrictions on the right to vote and to associate for political purposes and hence invalid unless necessary to serve a compelling state interest. American Party v. White, 415 U.S. 767, 781, 94 S.Ct. 1296, 1306, 39 L.Ed.2d 744 (1974); Storer v. Brown, 415 U.S. 724, 94 S.Ct. 1274, 39 L.Ed.2d 714 (1974). See also Jenness v. Fortson, 403 U. S. 431, 91 S.Ct. 1970, 29 L.Ed.2d 554 (1971).
The Supreme Court has strictly scrutinized classifications created by state regulation of access to the ballot under the equal protection clause only in cases in which the classification “invidiously” discriminates by giving an advantage to one party or candidate over opponents or by giving in the same election greater access to the ballot to one class of citizens than others. See Lubin v. Panish, 414 U.S. 709, 94 S.Ct. 1315, 39 L.Ed.2d 702 (1974); American Party v. White, supra; Bullock v. Carter, 405 U.S. 134, 92 S.Ct. 849, 31 L.Ed.2d 92 (1972); Williams v. Rhodes, 393 U.S. 23, 89 S.Ct. 5, 21 L.Ed.2d 24 (1968).
The rationale for applying the “strict scrutiny” test in those cases does not apply where the legislative classification is based on the office sought or the constituency to be represented. We therefore conclude that the “rationale relationship” test is the proper one to be applied in this case.


. Appellant also challenges this provision as a violation of Pa. Const, art. Ill, § 7, P.S. That section provides:
“No local or special bill shall be passed unless notice of the intention to apply therefor shall have been published in the locality where the matter or the thing to be effected may be situated, which notice shall be at least thirty days prior to the introduction into the General Assembly of such bill and in the manner to be provided by law; the evidence of such notice having been published, shall be exhibited in the General Assembly, before such act shall be passed.”
We find this contention to be totally without merit.